Citation Nr: 9916251	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-12 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and M.S.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO), which denied a compensable evaluation for the 
veteran's service connected bilateral pes planus.  The Board 
notes that in November 1997, the RO granted an increased 
evaluation of 10 percent for the veteran's service-connected 
bilateral pes planus.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that on a claim for an 
original or increased rating, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In this case, the veteran has continued to express 
disagreement with the assigned disability rating.


FINDING OF FACT

The veteran's service connected bilateral pes planus is 
manifested by pain on manipulation and use of feet.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected bilateral pes planus have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for bilateral pes 
planus is well grounded within the meaning of the statutes 
and judicial construction.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  When a veteran claims that he has suffered an 
increase in disability, or that the symptoms of his 
disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Since the claim of entitlement to an increased evaluation for 
bilateral pes planus is well grounded, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  As the veteran has been 
provided with a VA examination in May 1998, a personal 
hearing before a Member of the Board in April 1999, and a 
full opportunity to present evidence and argument in support 
of this claim, the Board finds that all facts that are 
relevant to this issue have been properly developed.

Applicable Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1998), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the Court 
held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1998).

Under Diagnostic Code 5276, a 50 percent disability 
evaluation is warranted for bilateral pronounced flatfoot 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  A 30 percent evaluation is 
warranted for severe bilateral flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use, indication of 
swelling on use, and characteristic callosities.  A 10 
percent evaluation is warranted for moderate bilateral 
flatfoot, with weight- bearing line over or medial to the 
great toe, inward bowing of the endo achillis, pain on 
manipulation and use of the feet.  Mild symptoms relieved by 
built-up shoe or arch support would warrant a zero percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Words such as "mild", "moderate" and "severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (1998).  It should also be noted 
that use of terminology such as "minimally symptomatic" by 
VA examiners and others, although an element of evidence to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

Service medical records show treatment on various occasions 
in 1965 and 1966 for flat feet.  In a report of medical 
history dated upon separation, the examiner noted a history 
of flat feet from 1965.  In October 1969, the RO granted 
service connection for bilateral pes planus and assigned an 
evaluation of zero percent, effective  November 25, 1968.

In January 1994, the veteran filed a claim of entitlement to 
an increased evaluation for bilateral pes planus.  VA 
outpatient reports dated between August 1993 and December 
1993 show complaints of bilateral foot pain.  In a December 
1993 outpatient examination, the veteran complained of 
bilateral heel pain and was diagnosed with plantar fasciitis.  
As a subsequent VA outpatient examination in March 1994 
showed no complaints of or treatment for pes planus, in an 
August 1994 rating decision, the RO denied the veteran's 
claim of entitlement to an increased evaluation.

In October 1996, the veteran filed another claim of 
entitlement to an increased evaluation for bilateral pes 
planus in which he contended that his condition had increased 
in severity.

The veteran submitted VA outpatient and clinical treatment 
reports dated between January 1994 and October 1997, which 
show ongoing treatment for bilateral foot and heel pain.  
Numerous VA examiners noted a history and diagnoses of pes 
planus.  In March 1996, the veteran was given orthoses for 
his feet, and in July 1996, a VA examiner noted that this had 
helped some.  Also in July 1996, the VA examiner diagnosed 
the veteran with plantar fasciitis.  A diagnosis of plantar 
fasciitis is also noted in VA outpatient reports dated in 
August 1997 and September 1997.

In November 1997, the RO granted an increased evaluation of 
10 percent for the veteran's service connected pes planus.  
In April 1998, the veteran's representative submitted a 
notice of disagreement with that decision.  The veteran's 
representative contended that the veteran experiences 
constant, severe pain in both feet, as well as swelling and 
weakness that prevents standing or walking for more than a 
short period of time, and that a disability rating in excess 
of ten percent is warranted.

In May 1998, a VA orthopedic examination was conducted.  The 
veteran reported increasing pain over the last two or three 
years that stretches from his heel to over and under the 
metatarsal region.  Upon examination, the VA examiner found 
no evidence of medial callosities, but did find tenderness to 
palpitation of his right heel.  The VA examiner noted 
bilateral flexible pes planus that reverts with toe raises, 
and that the veteran walks with a cane.  The veteran's 
weightbearing line was noted as passing lateral to his great 
toe and metatarsophalangeal joint.  The VA examiner also 
noted tenderness to palpitation on the metatarsal heads.  X-
rays revealed pes planus but the VA examiner found no other 
remarkable degenerative changes.  The veteran was diagnosed 
with mildly symptomatic pes planus, and a history of plantar 
fasciitis and metatarsalgia.  The VA examiner concluded that 
the veteran's current complaints of foot pain are not related 
to his service-connected pes planus, which appeared to be 
only minimally symptomatic at the time of examination.

The veteran also submitted VA outpatient and clinical reports 
dated between January 1998 and September 1998, which show 
ongoing treatment for bilateral heel pain.  VA examiners 
diagnosed the veteran with plantar fasciitis during the 
January, May, and September examinations.

In April 1999, a hearing was held at the RO before the 
undersigned Member of the Board.  During his hearing, the 
veteran testified that he experiences sharp pains in his feet 
that worsen when he puts pressure on his heels.  The veteran 
stated that he has been treated with special shoes and 
medications but neither has helped, and that he has 
difficulty walking or standing for long periods of time.  He 
testified that he has both calluses and swelling in his feet, 
and that he needs a cane to walk.  The veteran was 
accompanied by M.S., a woman who assists the veteran by 
massaging his feet.  She testified that she has watched his 
pain grow over the last few years, which has affected both 
his mood and his health.

Analysis

As stated above, the veteran is currently rated at 10 percent 
under the criteria of Diagnostic Code 5276.  Under Diagnostic 
Code 5276, a 10 percent evaluation is warranted for moderate 
bilateral flatfoot, with weight-bearing line over or medial 
to the great toe, inward bowing of the endo achillis, and 
pain on manipulation and use of the feet.

The Board has considered and weighed the evidence concerning 
the veteran's bilateral pes planus and, in the opinion of the 
Board, the competent and probative evidence of record does 
not show that the veteran's service-connected disability 
warrants a evaluation in excess of the currently assigned 10 
percent.  The Board recognizes that the veteran has received 
numerous treatments for foot pain at VA outpatient clinics 
over the last several years.  The Board also acknowledges the 
veteran's complaints of pain, swelling, and callosities, 
which he contends interfere with walking or standing for long 
periods of time.  

However, the Board finds the most probative evidence to be 
the May 1998 VA examiner's report.  The VA examiner diagnosed 
the veteran with plantar fasciitis and metatarsalgia, and 
specifically stated that the veteran's current symptoms are 
unrelated to his service-connected pes planus.  These 
findings are consistent with numerous diagnoses of plantar 
fasciitis by VA examiners since July 1996, based on similar 
symptomatology reported by the veteran.  While many VA 
outpatient reports note a history and diagnoses of pes 
planus, the record is negative for any medical evidence that 
clearly relates the veteran's reported symptoms to his 
service-connected disability.  Moreover, the medical evidence 
is negative for any symptomatology which is specifically 
related to his service-connected pes planus disability, which 
would warrant a rating in excess of 10 percent under 
Diagnostic Code 5276.  In fact, the May 1998 VA examiner 
specifically found that the veteran's pes planus was 
minimally symptomatic and ascribed his foot problems to 
other, non service-connected causes.  It is clear that the 
examiner did not identify any symptoms consistent with a 30 
percent disability rating for pes planus, including marked 
deformity, pain on manipulation and use, and characteristic 
callosities.  In light of these medical findings, the Board 
finds that an increased disability rating is not warranted, 
as his current symptoms are unrelated to his service-
connected disability.

The veteran in essence contends that his current symptoms are 
related to his service-connected bilateral pes planus.  
However, the Court has made clear that a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
knowledge, skill, expertise, training, or education.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
veteran cannot be considered competent to render in opinion 
as to the etiology of his complaints.  The veteran has 
submitted no medical evidence in support of his contention 
that the foot problems which he currently experiences are due 
to his service-connected disability.

The Board is of course cognizant of the decisions of the 
United States Court of Appeals for Veterans Claims in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991) and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), which require the Board to 
apply all relevant regulations.  The Board has attempted to 
identify additional regulations which may be applicable and 
has been unsuccessful.  In particular, in this case, few if 
any symptoms of pes planus are evident, such less the 
additional symptomatology contemplated by 38 C.F.R. §§ 4.40 
and 4.45, so those provisions are not applicable.

In summary, for the reasons and bases discussed in detail 
above, the Board has concluded that the preponderance of the 
evidence is against the veteran's claim for an increased 
disability rating for his bilateral pes planus.  Although the 
Board has no reason to doubt the hearing testimony concerning 
the problems the veteran is experiencing with his feet, the 
competent and probative medical evidence of record indicates 
that most if not all of such problems are due to non service 
connected causes. Therefore, an increased disability rating 
is not warranted, and the benefit sought on appeal is denied.


ORDER

Entitlement to an increased disability rating for service-
connected bilateral pes planus is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

